Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a final office action in response to the amendment filed 3/7/2022.
Claims 1, 3 and 172 are amended, and claims 28-31, 40-41, 46-159, 161 and 163 are canceled.
Claims 5-18, 20-27, 32-39, 42-45, 162 and 166-168(some of which may have been amended) remain pending and are non-elected as per the election of 11/24/2020,
Claims 1-4, 19, 160, 164-165 and 169-172 are pending and examined.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 3-4, 19, 160 and 171-172 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taneichi(EP3282059; cited on IDS of 5/6/2021).
Regarding claims 1 and 171, Taneichi discloses a reinforced building wall(see Fig. 1), comprising:
a) a foundation(2) and an anchor rod(3) anchored to the foundation(see Fig. 1);
b) a first stud wall disposed above the foundation;
c) the first stud wall having a first bottom plate(4B) and a first top plate(4C);
d) a horizontal first member(nut 31 adjacent top plate 4C, see para. [0030] and Fig. 1) operably attached to the stud wall(via the rod post to the plates and to the studs);
e) a second stud wall disposed above the first stud wall(see Fig. 1);
f) the second stud wall having a second bottom plate(4D) and a second top plate(4); and
g) a rod post(5, 5A) operably attached to the anchor rod(see Fig. 1) and the first member(31) to transfer downward forces from the first member to the rod post and the anchor rod to put the rod post and the anchor rod in compression(the nut 31 is fastened to the rod post via threads, any downward forces on the nut cause compression of the anchor post and anchor rod meeting the functional claim limitation).
Regarding claims 3 and 172, Taneichi discloses the reinforced building wall of claim 1, wherein the first member(31) includes a first opening and the rod post is threaded to the first opening(see Fig. 1).
Regarding claim 4, Taneichi discloses the reinforced building wall as in claim 1, wherein the first member comprises a bridge member spaced from the first top plate(the

Regarding claim 19, Taneichi discloses the reinforced building wall as in claim 1, wherein the first member is solid metal (nuts are inherently solid metal and meet the claim limitation.
Regarding claim 160, Taneichi discloses the reinforced building wall as in claim 1, wherein;
a) the anchor rod is attached to an anchor; and
b) the anchor is disposed in an upper portion of the foundation(see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 164 and 169 are rejected under 35 U.S.C. 103 as being unpatentable over Taneichi.
Taneichi discloses reinforced building wall as in claim 1, but lacks the interconnection of the rod post and the anchor post and the rod post being hollow.
Applicant disclosure sets forth several rod posts and interconnections of the post to the anchor rod and lends no criticality to the specific rod and rod connection used(see page 59, lines 1-3 and page 61, lines 17-18).

Therefore, the specific rod and anchor post and connection used is considered a feature best determined by a skilled artisan given the intended use of the wall.

Allowable Subject Matter
Claims 2, 165 and 170 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered.
Applicant's arguments filed 11/23/2021 have been fully considered but are not persuasive.
Applicant argues that Taneichi discloses a coupling nut 1 with nut 8 and 8A.  However, this feature is not used to reject the pending claims.  The element 31 is considered a horizontal member “to transfer downward forces from the member to the rod post and the rod to put the post and rod in compression.  As discussed above, the member 31 attaches rod post 5A(5) to member 4C such that when a downward force is applied to the wall the member performs the function as claimed and therefore meets the functional claim limitation.
Applicant provides no arguments to elements 31 of the Taneichi reference and therefore no further discussion is deemed necessary. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/280